DETAILED ACTION\

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This action claims priority to SE1751364-9.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jarvinen (2007/0163704).
As to claims 1, 8, 9 and 12: Jarvinen teaches a method for manufacturing an RFID tag comprising an integrated circuit and an antenna, characterized in that the method comprising the steps of:
 	providing an antenna made of a soldering material (20), wherein the antenna is at least partly covered with a hot melt adhesive in solid form (21, paragraph 0012),
 	heating the antenna to a temperature above its melting point of the antenna wherein the heated parts are the antenna and the hot melt adhesive melt (paragraph 0017 explains that the adhesive is a hot melt adhesive, paragraph 0045 explains how it is heated during the process),
 	placing an IC in a predetermined position which position is suitable for the IC to connect to the antenna (figures 5a-5d),
 	pressing the IC and antenna together, such that, an electrical connection between the IC and the antenna is established (figures 5a-5d), and
 	cooling such that the hot melt adhesive and the antenna solidify forming an RFID tag, wherein a soldered joint between the IC and the antenna is achieved and the hot melt adhesive surrounds the joint between the IC and the antenna (finished process shown at 5c, 5d).
 	As to claims 2-4: Jarvinen teaches that the step of heating is performed before the step of placing the IC (this limitation shows a lack of criticality, as every option available is claimed.  Paragraph 0050 explains that the steps are interchangeable).
	As to claim 5: Jarvinen teaches that the side of the IC that facing the antenna is covered with a hot melt adhesive in solid form (figures 5a-5d).
claims 10 and 11: Jarvinen teaches that a side of the IC that facing the antenna is covered with a hot melt adhesive in solid form (figures 5a-5d).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvinen (2007/0163704) as applied to claims 1 and 12, and further in view of Ayala (7,663,564).  The teachings of Jarvinen are discussed above.
 	As to claims 6 and 13: Jarvinen teaches the limitations of claims 1 and 12.
 	Jarvinen is silent as to that the antenna is made of tin-bismuth.
	Ayala teaches a solder for an interconnect between an IC and an antenna which is made of tin-bismuth (column 7, lines 59-63).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jarvinen with the teachings of Ayala so that the solder might be a lower temperature solder (Ayala, column 7, lines 59-64), thereby preventing damage to the IC when the two are merged.
	3. 	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
	As to claims 7 and 14: Jarvinen teaches the limitations of claims 1 and 12
 	Jarvinen is silent as to that the hot melt adhesive is a polyolefin hot melt adhesive or an ethylene-vinyl acetate hot melt adhesive.
	Kuhns teaches a hot melt adhesive for binding an IC and an antenna element wherein the adhesive is comprised of polyolefin (paragraphs 0035-0037).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jarvinen with the teachings of Kuhns so that a commercially available and common material for IC chip packages is used (Kuhns, paragraph 0035), thereby reducing costs by utilizing existing technologies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876